                                                                    Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 1 of 26




                                                             1   Arthur Liou (SBN 252690)
                                                                 Julia Lum (SBN 310291)
                                                             2   Danica Li (SBN 308650)
                                                                 LEONARD CARDER, LLP
                                                             3
                                                                 1330 Broadway, Suite 1450
                                                             4   Oakland, CA 94612
                                                                 Telephone: (510) 272-0169
                                                             5   Facsimile: (510) 272-0174
                                                                 aliou@leonardcarder.com
                                                             6   jlum@leonardcarder.com
                                                                 dli@leonardcarder.com
                                                             7

                                                             8   Attorneys for Defendant
                                                                 UPTE-CWA Local 9119
                                                             9

                                                            10
                                                                                              UNITED STATES DISTRICT COURT
                                                            11
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                                 ISAAC WOLF,                                         Case No. 3:19-cv-02881-WHA
                                                            14          Plaintiff,
                                                                                                                     DEFENDANT UPTE’S NOTICE OF
                                                            15                 v.                                    MOTION AND MOTION TO DISMISS
                                                                                                                     (FED. R. CIV. P. 12(B)(1), (6)), AND
                                                            16   UNIVERSITY PROFESSIONAL &                           MEMORANDUM OF POINTS AND
                                                                 TECHNICAL EMPLOYEES,                                AUTHORITIES IN SUPPORT
                                                            17   COMMUNICATIONS WORKERS OF
                                                                 AMERICA LOCAL 9119; ANNE SHAW, in her
                                                            18   official capacity as Secretary and Chief of Staff   Date:        September 5, 2019
                                                                 to the Regents of the University of California;     Time:        8:00am
                                                            19   JOSHUA GOLKA, in his official capacity as           Courtroom:   12
                                                                 Executive Director of the California Public         Judge:       Hon. William Alsup
                                                            20   Employment Relations Board; and XAVIER
                                                                 BECERRA, in his official capacity as Attorney       Action Filed: May 24, 2019
                                                            21   General of California,
                                                            22          Defendants.
                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28

                                                                           DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                        Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 2 of 26



                                                                                                                    TABLE OF CONTENTS
                                                             1
                                                                 NOTICE OF MOTION AND MOTION TO DISMISS ......................................................................1
                                                             2

                                                             3   MEMORANDUM OF POINTS AND AUTHORITIES .....................................................................1

                                                             4   I.        INTRODUCTION ...................................................................................................................1

                                                             5   II.       BACKGROUND .....................................................................................................................3

                                                             6   III.      LEGAL STANDARD .............................................................................................................5
                                                             7   IV.       ARGUMENT ..........................................................................................................................6
                                                             8             A.        Wolf’s claims for declaratory relief are moot .............................................................6
                                                             9             b.        Wolf voluntarily agreed to become an UPTE member and to pay a service
                                                                                     fee even if he resigned his union membership ............................................................7
                                                            10
                                                                                     1.         Wolf voluntarily and affirmatively agreed to pay a service fee if he
                                                            11                                  resigned his union membership .......................................................................8
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                                     2.         The First Amendment does not permit Wolf to breach his contractual
LEONARD CARDER, LLP




                                                                                                obligations .....................................................................................................10
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                                                     3.         Janus does not change the binding nature of Wolf’s contractual
                                                            14                                  obligation .......................................................................................................11
                                                            15                       4.         Even if a constitutional “waiver” analysis applied, Wolf waived his
                                                                                                rights by voluntarily signing the membership agreement .............................13
                                                            16
                                                                           c.        Wolf’s membership agreement with UPTE is not state action under 42
                                                            17                       U.S.C. § 1983 ............................................................................................................14
                                                            18                       1.         Wolf’s claimed constitutional deprivation did not result from the
                                                                                                exercise of a right or privilege created by the state .......................................15
                                                            19
                                                                                     2.         UPTE is not a state actor under § 1983 .........................................................16
                                                            20
                                                                                                a.         The public function test does not apply .............................................17
                                                            21
                                                                                                b.         The joint action test does not apply ...................................................17
                                                            22
                                                                                                c.         The state compulsion test does not apply ..........................................18
                                                            23
                                                                                                d.         The government nexus test does not apply........................................18
                                                            24
                                                                           d.        Wolf does not plead, and UPTE does not have, a “maintenance of
                                                            25                       membership” provision in its collective bargaining agreement ................................19
                                                            26   V.        CONCLUSION .....................................................................................................................20
                                                            27

                                                            28
                                                                                                                                        i
                                                                                DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 3 of 26



                                                                                                                  TABLE OF AUTHORITIES
                                                             1   Federal Cases
                                                             2   Abood v. Detroit Bd. of Ed.,
                                                             3     431 U.S. 209 (1977) ..................................................................................................................... 16

                                                             4   Alaska Fish & Wildlife Fed’n v. Dunkle,
                                                                   829 F.2d 933 (9th Cir. 1987) .......................................................................................................... 7
                                                             5
                                                                 Am. Rivers v. Nat’l Marine Fisheries,
                                                             6     126 F.3d 1118 (9th Cir. 1997) .................................................................................................... 6, 7
                                                             7   Ashcroft v. Iqbal,
                                                             8     556 U.S. 662 (2009) ....................................................................................................................... 5

                                                             9   Augustine v. United States,
                                                                   704 F.2d 1074 (9th Cir. 1983) ........................................................................................................ 5
                                                            10
                                                                 Babb v. Cal. Teachers Ass’n,
                                                            11     378 F. Supp. 3d 857 (C.D. Cal. 2019) .................................................................................. 6, 7, 20
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                 Bain v. California Teachers Ass'n,
LEONARD CARDER, LLP




                                                                   156 F. Supp. 3d 1142 (C.D. Cal. 2015) ............................................................................ 16, 17, 18
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14   Belgau v. Inslee,
                                                                   No. 18-5620 RJB, 2018 WL 4931602 (W.D. Wash. Oct. 11, 2018)........................................ 8, 11
                                                            15
                                                                 Belgau v. Inslee,
                                                            16     359 F. Supp. 3d 1000 (W.D. Wash. 2019) ......................................................................... 8, 11, 15
                                                            17   Bermudez v. Serv. Employees Int'l Union, Local 521,
                                                                   No. 18-cv-04312-VC, 2019 WL 1615414 (N.D. Cal. Apr. 16, 2019) ........................................... 9
                                                            18
                                                                 Boy Scouts of Am. v. Dale,
                                                            19
                                                                   530 U.S. 640 (2000) ..................................................................................................................... 12
                                                            20
                                                                 Brady v. United States,
                                                            21     397 U.S. 742 (1970) ..................................................................................................................... 14

                                                            22   Caviness v. Horizon Cmty. Learning Ctr., Inc.,
                                                                   590 F.3d 806 (9th Cir. 2010) ............................................................................................ 15, 16, 18
                                                            23
                                                                 Circuit City Stores, Inc. v. Ahmed,
                                                            24
                                                                   283 F.3 1198 (9th Cir. 2002) ........................................................................................................ 13
                                                            25
                                                                 Cohen v. Cowles Media Co.,
                                                            26     501 U.S. 663 (1991) ........................................................................................................... 2, 10, 14

                                                            27   Coltec Industries Inc. v. Hobgood,
                                                                   280 F.3d 262 (3rd Cir. 2002) .................................................................................................. 12, 14
                                                            28
                                                                                                                                       ii
                                                                                DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 4 of 26



                                                                 Conn. State Fed'n of Teachers v. Bd. of Educ. Members,
                                                             1     538 F.2d 471 (2d Cir.1976) .......................................................................................................... 12
                                                             2
                                                                 Cooley v. California Statewide Law Enf't Ass'n,
                                                             3     No. 2:18-cv-02961-JAM-AC, 2019 WL 331170 (E.D. Cal. Jan. 25, 2019) .................................. 9

                                                             4   Crockett v. NEA-Alaska,
                                                                   367 F. Supp. 3d 996 (D. Alaska 2019) ................................................................................... 12, 14
                                                             5
                                                                 Fisk v. Inslee,
                                                             6     No. C16-5889RBL, 2017 WL 4619223 (W.D. Wash. Oct. 16, 2017) ........................... 8, 9, 10, 11
                                                             7
                                                                 Florer v. Congregation Pidyon Shevuyim, N.A.,
                                                             8     639 F.3d 916 (9th Cir. 2011) .................................................................................................. 15, 17

                                                             9   Franklin v. Fox,
                                                                   312 F.3d 423 (9th Cir. 2002) .................................................................................................. 16, 17
                                                            10
                                                                 Gibson v. United States,
                                                            11     781 F.2d 1334 (9th Cir. 1986) ..................................................................................................... 15
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                 Janus v. AFSCME Council 31,
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13     138 S. Ct. 2448 (2018) .......................................................................................................... passim
    ATTORNEYS




                                                            14   Kirtley v. Rainey,
                                                                   326 F.3d 1088 (9th Cir. 2003) ...................................................................................................... 16
                                                            15
                                                                 Kokkonen v. Guardian Life Ins. Co. of America,
                                                            16     511 US 375 (1994) ......................................................................................................................... 5
                                                            17   Lopez v. Dep’t of Health Servs.,
                                                                   939 F.2d 881 (9th Cir.1991) ......................................................................................................... 19
                                                            18
                                                            19   Lugar v. Edmondson Oil Co.,
                                                                   457 U.S. 922 (1982) ..................................................................................................................... 15
                                                            20
                                                                 Metzler Inv. GMBH v. Corinthian Colleges, Inc.,
                                                            21    540 F.3d 1049 (9th Cir. 2008) ........................................................................................................ 5
                                                            22   NLRB v. U.S. Postal Service,
                                                                   827 F.2d 548 (9th Cir. 1987). ......................................................................................................... 9
                                                            23

                                                            24   Naoko Ohno v. Yuko Yasuma,
                                                                   723 F.3d 984 (9th Cir. 2013) ...................................................................................... 15, 16, 17, 18
                                                            25
                                                                 O'Callaghan v. Regents of the Univ. of California,
                                                            26     No. CV 19-02289JVS(DFMx), 2019 WL 2635585 (C.D. Cal. June 10, 2019) ....................... 8, 11

                                                            27   Price v. State of Hawaii,
                                                                   939 F.2d 702 (9th Cir. 1991) ........................................................................................................ 15
                                                            28
                                                                                                                                       iii
                                                                                DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 5 of 26



                                                                 Pub. Util. Comm’n v. Fed. Energy Regulatory Comm’n,
                                                             1     100 F.3d 1451 (9th Cir. 1996) ........................................................................................................ 7
                                                             2
                                                                 Roberts v. U.S. Jaycees,
                                                             3     468 U.S. 609 (1984) ..................................................................................................................... 13

                                                             4   Rosebrock v. Mathis,
                                                                   745 F.3d 963 (9th Cir. 2014) .......................................................................................................... 6
                                                             5
                                                                 Smith v. Bieker,
                                                             6     No. 18-cv-05472-VC, 2019 WL 2476679 (N.D. Cal. June 13, 2019) ....................................... 6, 7
                                                             7
                                                                 Smith v. Superior Ct., Cty. of Contra Costa,
                                                             8     No. 18-cv-05472-VC, 2018 WL 6072806 (N.D. Cal. Nov. 16, 2018) ................................. 7, 8, 12

                                                             9   Stac Elecs. Sec. Litig.,
                                                                   89 F.3d 1399 (9th Cir. 1996) .......................................................................................................... 5
                                                            10
                                                                 Sze v. INS,
                                                            11     153 F.3d 1005 (9th Cir. 1998) ........................................................................................................ 7
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                 Thomas v. Collins,
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13     323 U.S. 516 (1945) ..................................................................................................................... 12
    ATTORNEYS




                                                            14   United States v. Ritchie,
                                                                   342 F.3d 903 (9th Cir. 2003) ...................................................................................................... 2, 5
                                                            15
                                                                 Wood v. City of San Diego,
                                                            16    678 F.3d 1075 (9th Cir. 2012) ........................................................................................................ 5
                                                            17   State Cases
                                                            18   Perricone v. Perricone,
                                                            19     972 A.2d 666, 682 (Conn. 2009) .................................................................................................. 14

                                                            20   Federal Statutes

                                                            21   39 U.S.C. § 1205 ................................................................................................................................ 9

                                                            22   29 U.S.C. § 186 .................................................................................................................................. 9
                                                            23   42 U.S.C. § 1983 ...................................................................................................................... 1, 2, 14
                                                            24   Federal Rules
                                                            25
                                                                 Fed. R. Civ. P. 12 ............................................................................................................................... 5
                                                            26
                                                                 Other Authorities
                                                            27
                                                                 Cal. Gov’t Code § 1157.12 (West 2019) ...................................................................................... 6, 16
                                                            28
                                                                                                                                         iv
                                                                                DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 6 of 26



                                                                 Cal. Gov’t Code § 3512 (West 2019) ............................................................................................... 19
                                                             1
                                                                 Cal. Gov’t Code § 3513 (West 2019) ..................................................................................... 6, 16, 19
                                                             2

                                                             3   Cal. Gov’t Code § 3515 (West 2019) ..................................................................................... 6, 16, 19

                                                             4   Cal. Gov’t Code § 3515.5 (West 2019) ........................................................................................ 6, 16

                                                             5   Cal. Gov’t Code § 3560 (West 2019) ............................................................................................... 19

                                                             6   Cal. Gov’t Code § 3561 (West 2019) ............................................................................................... 19
                                                             7   Cal. Gov’t Code § 3562 (West 2019) ............................................................................................... 19
                                                             8   Cal. Gov’t Code § 3571 (West 2019) ............................................................................................... 18
                                                             9
                                                                 Cal. Gov’t Code § 3583 (West 2019) ..................................................................................... 6, 16, 19
                                                            10

                                                            11
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                                                  v
                                                                               DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                      Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 7 of 26




                                                             1                        NOTICE OF MOTION AND MOTION TO DISMISS

                                                             2           PLEASE TAKE NOTICE that on September 5, 2019 at 8:00am, or as soon thereafter as the

                                                             3   matter can be heard in Courtroom 12 of the 19th Floor of the United States District Court, located

                                                             4   at 450 Golden Gate Avenue, San Francisco, CA 94102, the Honorable William Alsup presiding,

                                                             5   Defendant University Professional and Technical Employees, Communication Workers of America

                                                             6   Local 9119 (“UPTE”) will move the court for an order dismissing Plaintiff Isaac Wolf’s Complaint

                                                             7   pursuant to Rule 12(b)(1) and (6) of the Federal Rules of Civil Procedure.

                                                             8           This motion seeks an order dismissing Wolf’s Complaint, on the grounds that the court

                                                             9   lacks subject-matter jurisdiction and that the Complaint fails to state claims upon which relief may

                                                            10   be granted. Among other things, Plaintiff has no claim under the First Amendment against UPTE

                                                            11   because he voluntarily and explicitly agreed to become a member of UPTE and committed to
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   financially contributing to the union for a fixed period of time.
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13           This motion is based upon this Notice of Motion and Motion, and Memorandum of Points
    ATTORNEYS




                                                            14   and Authorities in Support, the Declaration of Arthur Liou, the Request for Judicial Notice and

                                                            15   accompanying exhibit, all pleadings and papers on file in this action, and upon such other matters

                                                            16   as may be presented to the court at the time of the hearing.

                                                            17                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                            18   I.      INTRODUCTION
                                                            19           This case concerns a single plaintiff, Isaac Wolf, who voluntarily agreed to become a

                                                            20   member of his union, University Professional and Technical Employees, Communication Workers

                                                            21   of America Local 9119 (“UPTE”), and to pay union dues. When Wolf asked to cancel his

                                                            22   deductions during the window period specified in his membership agreement, UPTE notified his

                                                            23   employer, the University of California (UC or the “University”), and UC stopped the deductions.

                                                            24   Complaint ¶¶ 20-23, ECF No. 1. Nevertheless, Wolf has filed suit under 42 U.S.C. § 1983 alleging

                                                            25   that withholding union dues pursuant to his signed agreement violated his First Amendment rights.

                                                            26           The membership agreement Wolf signed was explicit that he was agreeing to pay union
                                                            27   dues “in return for the privilege of UPTE membership and the long-term benefit of union

                                                            28   representation,” and Wolf acknowledged that “both union members and nonmembers benefit from
                                                                                                                1
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 8 of 26




                                                             1   representation and should contribute.”1 Declaration of Arthur Liou (“Liou Decl.”), Exh. A.

                                                             2   Additionally, by signing the membership agreement, Wolf committed to paying union dues or an

                                                             3   equivalent service fee on an annually renewing basis, even if “the law no longer requires

                                                             4   nonmembers to pay a fair share fee”—that is, even after a change in the law like that enacted by

                                                             5   Janus v. AFSCME Council 31, 138 S. Ct. 2448 (2018). Liou Decl., Exh. A. Because Wolf

                                                             6   voluntarily and explicitly agreed to become a member of UPTE, and committed to financially

                                                             7   contributing for a fixed period of time, he has no claim against the union, particularly since

                                                             8   deductions were cancelled in accordance with the membership agreement.

                                                             9            In particular, there are four reasons Wolf’s claims should be dismissed.

                                                            10            First, Counts I and II, seeking declaratory relief that (1) Wolf had a First Amendment right

                                                            11   to end deductions at any time and that (2) California “maintenance of membership” and dues
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   deduction statutes unconstitutionally prohibited immediate cancellation of deductions, are both
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   moot. Wolf admits that UC stopped all deductions in February 2019, so the court cannot grant the
    ATTORNEYS




                                                            14   prospective relief Wolf seeks, and there is no risk that Wolf will be subject to dues deductions

                                                            15   again.

                                                            16            Second, the deductions were made according to the explicit terms of Wolf’s membership

                                                            17   agreement, which he voluntarily signed. The authorization form is a binding agreement, and “the

                                                            18   First Amendment does not confer . . . a constitutional right to disregard promises that would
                                                            19   otherwise be enforced under state law.” Cohen v. Cowles Media Co., 501 U.S. 663, 672 (1991).

                                                            20   Since Janus, numerous district courts have found no First Amendment violation when union

                                                            21   members are held to the terms of voluntarily executed membership agreements. So too here,

                                                            22   requiring Wolf to abide by UPTE’s membership terms does not violate his rights.

                                                            23            Third, there is no state action for purposes of § 1983, because Wolf does not and cannot

                                                            24   plausibly allege that a state policy or action by the state compelled him to sign an UPTE

                                                            25
                                                                 1
                                                                   Although Wolf did not attach his signed UPTE membership agreement to the Complaint, it is
                                                            26   incorporated by reference into the Complaint. UPTE has attached the agreement as Exhibit A to the
                                                                 Declaration of Arthur Liou filed with this motion. Complaint ¶ 13; United States v. Ritchie, 342
                                                            27   F.3d 903, 908 (9th Cir. 2003) (defendant can offer document incorporated by reference into
                                                                 complaint, and court can treat as part of the complaint for purposes of a Fed. R. Civ. P. 12(b)(6)
                                                            28   motion).
                                                                                                                   2
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                       Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 9 of 26




                                                             1   membership agreement, nor can he show that UPTE is a state actor under § 1983. Put slightly

                                                             2   differently, the real injury Wolf complains about is his decision to voluntarily join UPTE and agree

                                                             3   to its membership terms. Even though he is a public employee, that does not transform adherence

                                                             4   to this contractual obligation into a constitutional tort.

                                                             5            Finally, Wolf’s claim for declaratory relief against California “maintenance of

                                                             6   membership” statutes, included in Count II, also fail because UPTE does not have a “maintenance

                                                             7   of membership” provision in its collective bargaining agreement with UC. Wolf does not and

                                                             8   cannot plead that such a provision exists or was ever applied to him, and he therefore has no

                                                             9   standing to challenge these laws.

                                                            10   II.      BACKGROUND

                                                            11            Isaac Wolf, a process engineer at the Lawrence Berkeley National Laboratory (“LBNL”), is
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   an employee of the University of California. Complaint ¶ 5. He began working at LBNL in March
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   2018. Id. at ¶ 12.
    ATTORNEYS




                                                            14            Wolf’s position is part of the Research Support Professional bargaining unit at UC, and

                                                            15   UPTE is the exclusive bargaining representative for this unit. Request for Judicial Notice (“RJN”),

                                                            16   p. 1. UPTE and UC are parties to a collective bargaining agreement (“CBA”) with a term of

                                                            17   December 20, 2013 to October 31, 2017. RJN, Exh. A. The CBA had already expired when Wolf

                                                            18   started working for UC, and it does not include a “maintenance of membership” provision. See id.2
                                                            19            On April 10, 2018, Wolf voluntarily chose to become a member of UPTE and signed a

                                                            20   written contract affirmatively authorizing the deduction of union dues from his wages for a one-

                                                            21   year period, and from year-to-year thereafter. Liou Decl., Exh. A. The agreement states that Wolf

                                                            22   “authoriz[ed]” and “enter[ed] into this [membership] agreement in return for the privileges of

                                                            23   UPTE membership and the long-term benefit of union representation.” Id. In pertinent part, the

                                                            24   agreement provided:

                                                            25   ///

                                                            26   ///
                                                            27   2
                                                                  UPTE’s Request for Judicial Notice attaches as Exhibit A Article 28 of the CBA, which is the
                                                                 only CBA article that concerns dues and fees deduction requirements. The complete agreement is
                                                            28   available at https://ucnet.universityofcalifornia.edu/labor/bargaining-units/rx/contract.html.
                                                                                                                     3
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 10 of 26



                                                                                I apply to become a member of UPTE. I enter into this agreement in
                                                             1                  return for the privileges of UPTE membership and the long-term
                                                             2                  benefit of union representation. I direct UC to deduct membership dues
                                                                                from my monthly pay, and to transfer that money to UPTE. I can end
                                                             3                  my membership by following instructions in my union contract (found
                                                                                at www.upte-cwa.org), or as otherwise allowed by law. I understand
                                                             4                  that both union members and nonmembers benefit from representation
                                                                                and should contribute. If I resign or have resigned my union
                                                             5
                                                                                membership and the law no longer requires nonmembers to pay a fair
                                                             6                  share fee, I nevertheless agree voluntarily to contribute my fair share
                                                                                by paying a service fee in an amount equal to dues. I direct UC to
                                                             7                  deduct this service fee from my monthly pay and to transfer that
                                                                                money to UPTE. I understand that this voluntary service fee
                                                             8                  authorization shall renew each year on the anniversary of the date I
                                                                                sign below, unless I mail a signed revocation letter to UPTE’s central
                                                             9
                                                                                office, postmarked between 75 days and 45 days before such annual
                                                            10                  renewal date.

                                                            11   Id. Pursuant to this express authorization, UC deducted UPTE union dues, or an equivalent
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   voluntary service fee, from Wolf’s pay and sent them to UPTE. Complaint ¶¶ 13, 24.
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13          Wolf does not allege that he was required by UPTE, LBNL, or UC to become a union
    ATTORNEYS




                                                            14   member or to sign the April 10, 2018 authorization form as a condition of employment. Nor does
                                                            15   he allege that any of these entities otherwise forced him to join UPTE, sign a membership
                                                            16   agreement, or authorize dues deductions from his wages. See id. at ⁋⁋ 13-14, 28.
                                                            17          On November 2, 2018, Wolf emailed UPTE requesting to resign his membership and
                                                            18   requesting that UPTE cease deducting all dues from his wages. See id. at ¶ 15. According to Wolf,
                                                            19   UPTE responded by letter informing him that he could cancel deductions only during his “annual
                                                            20   cancellation period” prior to his renewal date. See id. at ¶ 17. Under the terms of Wolf’s
                                                            21   membership agreement, his 30-day cancellation window ran from January 25, 2019 through
                                                            22   February 24, 2019. See Liou Decl., Exh. A.
                                                            23          Wolf later contacted UPTE during his cancellation window, on January 30, 2019, by
                                                            24   emailing UPTE a letter resigning his membership and requesting that payroll deductions end.
                                                            25   Complaint ¶ 20.
                                                            26          After receiving the request during the cancellation period, on February 12, 2019, UPTE sent
                                                            27   an email to LBNL requesting that it stop deductions for Wolf. Id. at ¶ 21. Shortly thereafter, on
                                                            28
                                                                                                                   4
                                                                           DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                       Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 11 of 26




                                                             1   February 14, LBNL confirmed that deductions had stopped. Id. at ¶ 22.

                                                             2            Thus, within approximately two weeks of Wolf’s January 2019 request, UPTE had notified

                                                             3   the University of the cancellation, and UC had stopped deductions from Wolf’s paycheck. Id. at ¶¶

                                                             4   20-23. Altogether, Wolf alleges that he had approximately $65 per month withheld from his

                                                             5   paycheck for the period from April 2018 until February 2019. Id. at ¶ 24.

                                                             6   III.     LEGAL STANDARD

                                                             7            This motion is brought pursuant to Federal Rule of Civil Procedure12(b)(1) and (6). A

                                                             8   complaint will be dismissed under Rule 12(b)(1) if the court lacks subject matter jurisdiction over

                                                             9   the matter. Under Rule 12(b)(1), a court may consider “evidence regarding jurisdiction,” and the

                                                            10   moving party should prevail “if the material jurisdictional facts are not in dispute and the moving

                                                            11   party is entitled to prevail as a matter of law.” Augustine v. United States, 704 F.2d 1074, 1077 (9th
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   Cir. 1983). Plaintiff bears the burden of establishing federal subject matter jurisdiction, with the
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   court presuming lack of jurisdiction until the plaintiff proves otherwise. Kokkonen v. Guardian Life
    ATTORNEYS




                                                            14   Ins. Co. of America, 511 US 375, 376-378 (1994). Furthermore, a court may dismiss a complaint

                                                            15   for lack of subject matter jurisdiction at any time. See Fed. R. Civ. P. 12(h)(3); Wood v. City of San

                                                            16   Diego, 678 F.3d 1075, 1082 (9th Cir. 2012).

                                                            17            A complaint must also be dismissed under Rule 12(b)(6) if the complaint does not “contain

                                                            18   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
                                                            19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible only “when the plaintiff pleads

                                                            20   factual content that allows the court to draw the reasonable inference that the defendant is liable for

                                                            21   the misconduct alleged.” Id. When reviewing a motion to dismiss, the Court may take into account

                                                            22   not only the allegations on the face of the complaint itself, but also “materials incorporated into the

                                                            23   complaint by reference, and matters of which the court may take judicial notice.” Metzler Inv.

                                                            24   GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1061 (9th Cir. 2008); Ritchie, 342 F.3d at 908.

                                                            25   The Complaint’s allegations of material fact are taken as true, but “conclusory allegations of law

                                                            26   and unwarranted inferences are insufficient to defeat a motion to dismiss for failure to state a
                                                            27   claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir. 1996).

                                                            28   ///
                                                                                                                      5
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 12 of 26




                                                             1   IV.       ARGUMENT

                                                             2             A.      Wolf’s claims for declaratory relief are moot

                                                             3             Wolf asserts two claims for prospective declaratory relief, both of which must be dismissed

                                                             4   because they do not present a live controversy. Complaint ¶¶ 22-24. First, he seeks a declaration

                                                             5   that preventing him from cancelling his deductions immediately violates his First Amendment

                                                             6   rights. Complaint ¶¶ 25-33. Second, he seeks a declaration that Cal. Gov’t Code §§ 1157.12,

                                                             7   3513(i), 3515, 3515.5, and 3583—”maintenance of membership” and dues deduction statutes—

                                                             8   violate the First Amendment, because they prevent immediate cessation of dues deductions.

                                                             9   Complaint ¶¶ 34-41. Given that Wolf’s deductions were cancelled in February 2019 and there is no

                                                            10   risk they will resume, both these claims must be dismissed as moot.

                                                            11             A claim is moot “when the issues presented are no longer ‘live’ or the parties lack a legally
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   cognizable interest in the outcome.” Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014)
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   (quotation marks and citations omitted). “If an event occurs that prevents the court from granting
    ATTORNEYS




                                                            14   effective relief, the claim is moot and must be dismissed.” Am. Rivers v. Nat’l Marine Fisheries,

                                                            15   126 F.3d 1118, 1123 (9th Cir. 1997)

                                                            16             In this case, Wolf acknowledges that once he contacted UPTE during the cancellation

                                                            17   period, UPTE asked UC to cancel deductions. By approximately February 14, 2019—more than

                                                            18   three months before he filed this complaint—all deductions from Wolf’s paycheck had stopped. It
                                                            19   is therefore impossible for this court to grant any effective prospective relief to Wolf on Counts I

                                                            20   and II.

                                                            21             This is consistent with decisions issued by multiple district courts, including this one. Since

                                                            22   Janus, federal courts have dealt with multiple lawsuits brought by public sector union members

                                                            23   claiming they have a First Amendment right to end dues deductions at any time. The courts have

                                                            24   repeatedly held that these claims are moot once deductions are stopped pursuant to the membership

                                                            25   agreements. See, e.g., Smith v. Bieker, No. 18-cv-05472-VC, 2019 WL 2476679, at *1 (N.D. Cal.

                                                            26   June 13, 2019) (Smith II) (because dues deductions ceased, plaintiff’s claim was moot); Babb v.
                                                            27   Cal. Teachers Ass’n, 378 F. Supp. 3d 857, 886 (C.D. Cal. 2019) (plaintiff’s resignation from the

                                                            28   union made it “absolutely clear” that the allegedly wrongful behavior could not reasonably be
                                                                                                                   6
                                                                                DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 13 of 26




                                                             1   expected to recur).

                                                             2          In Smith, for instance, a former union member claimed that he had the First Amendment

                                                             3   right to avoid the terms of his membership agreement, which made deductions revocable only on

                                                             4   an annual basis or at the expiration of the CBA. Smith v. Superior Ct., Cty. of Contra Costa, No.

                                                             5   18-cv-05472-VC, 2018 WL 6072806, at *1 (N.D. Cal. Nov. 16, 2018) (“Smith I”); Smith II, 2019

                                                             6   WL 2476679, at *2. But these claims, including the challenge to existing California statutes, were

                                                             7   moot, since the plaintiff’s employer stopped deducting fees “by operation of the membership

                                                             8   agreement.” Smith II, 2019 WL 2476679, at *1.

                                                             9          While issues that are “capable of repetition, yet evading review” present an exception to the

                                                            10   mootness doctrine, “[t]he doctrine is limited to extraordinary cases in which: (1) the duration of the

                                                            11   challenged action is too short to be fully litigated before it ceases; and (2) there is a reasonable
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   expectation that the plaintiffs will be subjected to the same action again.” A m. Rivers, 126 F.3d at
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   1124 (quoting Alaska Fish & Wildlife Fed’n v. Dunkle, 829 F.2d 933, 939 (9th Cir. 1987)). Wolf
    ATTORNEYS




                                                            14   does not allege that he intends to become a member of UPTE again and then resign, nor would it be

                                                            15   plausible to think that he would do so.3 Babb, 378 F. Supp. 3d at 886; Smith II, 2019 WL 2476679,

                                                            16   at *1. Thus, no possible mootness exception applies, and Wolf’s claims for prospective relief must

                                                            17   be dismissed.

                                                            18          B.       Wolf voluntarily agreed to become an UPTE member and to pay a service fee
                                                                                 even if he resigned his union membership
                                                            19

                                                            20          Even if not dismissed as moot, all of Wolf’s claims fail as a matter of law, because he

                                                            21   voluntarily agreed to become an UPTE member and to continue paying an annually renewing

                                                            22   service fee even if he resigned his membership. The membership agreement Wolf signed is a

                                                            23   contractually binding obligation, and neither the First Amendment nor Janus entitle him to

                                                            24   declaratory relief freeing him from this obligation or a refund for the dues or fees he agreed to pay.

                                                            25   3
                                                                   Likewise, this is not an instance of “voluntary cessation,” where courts continue to have
                                                                 jurisdiction because the defendant stopped the allegedly unlawful conduct in response to
                                                            26   litigation—Wolf admits that the deductions were stopped well before he filed suit and again, there
                                                                 is no reasonable exception Wolf will rejoin UPTE in order to resign again. See Sze v. INS, 153 F.3d
                                                            27   1005, 1008 (9th Cir. 1998) (voluntary cessation exception to mootness applies only if the cessation
                                                                 arose “because of the litigation”); see also Pub. Util. Comm’n v. Fed. Energy Regulatory Comm’n,
                                                            28   100 F.3d 1451, 1460 (9th Cir. 1996).
                                                                                                                    7
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 14 of 26



                                                                                1.      Wolf voluntarily and affirmatively agreed to pay a service fee if he
                                                             1                          resigned his union membership
                                                             2
                                                                        Wolf alleges that the Union collected union dues from his paycheck “without his consent.”
                                                             3
                                                                 Complaint ¶ 30. But Wolf voluntarily became a member of UPTE and authorized the deductions at
                                                             4
                                                                 issue. The membership agreement Wolf signed states in clear and simple terms that he was
                                                             5
                                                                 voluntarily agreeing to such deductions:
                                                             6
                                                                        I direct UC to deduct membership dues from my monthly pay, and to transfer that
                                                             7          money to UPTE. . . . . I understand that both union members and nonmembers benefit
                                                             8          from representation and should contribute. If I resign or have resigned my union
                                                                        membership and the law no longer requires nonmembers to pay a fair share fee, I
                                                             9          nevertheless agree voluntarily to contribute my fair share by paying a service fee in
                                                                        an amount equal to dues. I direct UC to deduct this service fee from my monthly pay
                                                            10          and to transfer that money to UPTE. I understand that this voluntary service fee
                                                                        authorization shall renew each year on the anniversary of the date I sign below, unless
                                                            11
                                                                        I mail a signed revocation letter to UPTE’s central office, postmarked between 75
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12          days and 45 days before such annual renewal date.
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   Liou Decl., Exh. A (emphasis added). Wolf admits in the Complaint that he signed the deduction
    ATTORNEYS




                                                            14   authorization and does not allege that UC or anyone else compelled him to sign; he has therefore

                                                            15   pled facts establishing affirmative consent to the deductions he now challenges. See Complaint ¶

                                                            16   13.

                                                            17          The use of voluntary dues authorizations is a long-standing, accepted practice that creates a

                                                            18   private binding contract between unions and their members. See Belgau v. Inslee, No. 18-5620
                                                            19   RJB, 2018 WL 4931602, at *5 (W.D. Wash. Oct. 11, 2018) (“Belgau I”) (“Plaintiffs entered into a

                                                            20   contract with the Union to be Union members and agreed in that contract to pay Union dues for one

                                                            21   year.”); O'Callaghan v. Regents of the Univ. of California, No. CV 19-02289JVS(DFMx), 2019

                                                            22   WL 2635585, at *3 (C.D. Cal. June 10, 2019) (individuals affirmatively chose to become members

                                                            23   and accept the terms of a contract that could limit their ability to revoke authorized dues-

                                                            24   deductions in exchange for union membership rights); Smith I, 2018 WL 6072806, at *1 (plaintiff

                                                            25   voluntarily became a union member and formed a contract with the union); Fisk v. Inslee, No. C16-

                                                            26   5889RBL, 2017 WL 4619223 (W.D. Wash. Oct. 16, 2017), aff’d No. 17-35957, 759 F. App’x 632,
                                                            27   2019 WL 141253 (9th Cir. 2019) (a signed membership card constitutes a valid contract); Cooley

                                                            28   v. California Statewide Law Enf't Ass'n, No. 2:18-cv-02961-JAM-AC, 2019 WL 331170, at *3
                                                                                                                  8
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 15 of 26




                                                             1   (E.D. Cal. Jan. 25, 2019) (union membership application constitutes a valid contract); Bermudez v.

                                                             2   Serv. Employees Int'l Union, Local 521, No. 18-cv-04312-VC, 2019 WL 1615414, at *2 (N.D. Cal.

                                                             3   Apr. 16, 2019) (agreement to pay dues was a valid contractual term). The National Labor Relations

                                                             4   Act also expressly authorizes voluntary dues agreements that remain irrevocable for up to one year.

                                                             5   See 29 U.S.C. § 186(c)(4). The Postal Reorganization Act also provides the same. 39 U.S.C. §

                                                             6   1205.

                                                             7           Such authorizations create lawfully binding financial obligations that can continue after an

                                                             8   employee resigns from the union.4 Wolf’s attempt to get out from the valid contract terms to which

                                                             9   he already bound himself should fail. In NLRB v. U.S. Postal Service, plaintiff signed a dues

                                                            10   authorization card that was irrevocable for one year. 827 F.2d 548, 550 (9th Cir. 1987). The

                                                            11   plaintiff resigned his membership early, but the union and employer refused to stop his deductions.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   The Ninth Circuit held that the plaintiff could not escape the terms of a signed dues deduction
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   authorization, explaining that a “party’s duty to perform even a wholly executory contract is not
    ATTORNEYS




                                                            14   excused merely because he decides that he no longer wants the consideration for which he has

                                                            15   bargained.” Id. at 554.

                                                            16           Similarly, in Fisk v. Inslee, plaintiffs who joined a union and signed an agreement to pay

                                                            17   dues for a year sent a letter of objection and rescission of support for the union prior to the end of

                                                            18   the year term. 2017 WL 4619223, at 4*. Plaintiffs alleged that they were entitled to an immediate
                                                            19   cessation of deduction of their dues. In concluding that the plaintiffs were not entitled to relief, the

                                                            20   court reasoned: “A worker has every right to voluntarily associate with a union in order to promote

                                                            21   better working conditions and wages. Correspondingly, a worker can refuse to associate with or

                                                            22   join a union. That is her prerogative. But, once she joins voluntarily, in writing, she has the

                                                            23   obligation to perform the terms of her agreement.” Id. at *5.

                                                            24           As recognized in Fisk, temporarily irrevocable dues authorizations serve the dual roles of

                                                            25   providing important financial stability to unions and preventing workers from unfairly taking

                                                            26
                                                                 4
                                                            27    In other contexts, temporary irrevocable payment authorizations are commonplace. Many
                                                                 consumer contracts, such as gym memberships or cell phone contracts, cannot be revoked for a
                                                            28   period of time. These contracts are enforceable.
                                                                                                                  9
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                       Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 16 of 26




                                                             1   advantage of the union. Id. at *3. “Based on the number of signed cards, [the Union] can forecast

                                                             2   how much revenue over a given year and budget accordingly.” Id. This stability allows the union to

                                                             3   make longer-term financial commitments. Id. In addition, the authorizations prevent workers from

                                                             4   “gaming the system” by paying dues for one month to become eligible to vote in a union officer

                                                             5   election, or attending the union’s convention, and then declining to make future financial

                                                             6   contributions. Id.

                                                             7            Here, UPTE merely followed the terms of Wolf’s contractual obligation. In exchange for

                                                             8   executing the membership agreement, Wolf enjoyed the privileges and benefits of union

                                                             9   membership. As Wolf himself admits, when he properly submitted a request to cease deductions

                                                            10   during the annual cancellation period, UPTE requested that UC stop deducting from his paycheck,

                                                            11   and in fact, his deductions did end. Complaint ¶¶ 20-23.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12                   2.     The First Amendment does not permit Wolf to breach his contractual
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP




                                                                                        obligations
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14            Wolf’s membership agreement is binding, and the First Amendment does not provide him

                                                            15   with a vehicle for escaping the contractual terms that he voluntarily entered into. As the Supreme

                                                            16   Court established in Cohen v. Cowles Media Co., the First Amendment does not confer “a

                                                            17   constitutional right to disregard promises that would otherwise be enforced under state law.” 501

                                                            18   U.S. 663, 672 (1991). In that case, the Supreme Court recognized that the First Amendment did not
                                                            19   prohibit enforcement of a newspaper’s promise not to reveal the identity of a confidential source:

                                                            20   the doctrine of promissory estoppel required the newspaper keep its promise. Id. at 669.

                                                            21            Courts have uniformly held that individuals who have executed voluntary dues commitment

                                                            22   authorization cards may not escape such agreements based on any First Amendment right. For

                                                            23   example, in granting summary judgment in Fisk, the court reasoned:

                                                            24            The freedom of speech and the freedom of association do not trump the obligations
                                                                          and promises voluntarily and knowingly assumed. The other party to that contract has
                                                            25
                                                                          every reason to depend on those promises for the purpose of planning and budgeting
                                                            26            resources. The Constitution says nothing affirmative about reneging legal and lawful
                                                                          responsibilities freely undertaken.
                                                            27
                                                                 ///
                                                            28
                                                                                                                  10
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 17 of 26




                                                             1   Fisk, 2017 WL 4619223, at *5. The Ninth Circuit affirmed in an unpublished decision. See 759 F.

                                                             2   App’x 632, 2019 WL 141253 (9th Cir. 2019).

                                                             3          Other cases are in accord. See O'Callaghan, 2019 WL 2635585, at *3 (UC employees

                                                             4   affirmatively agreed to union membership through a signed dues authorization card, so they failed

                                                             5   to “me[e]t their burden of demonstrating a likelihood of success in proving that the continued

                                                             6   deductions violate their First Amendment rights”); Belgau I, 2018 WL 4931602, at *5 (W.D.

                                                             7   Wash. Oct. 11, 2018) (“Here, unlike in Janus, the Plaintiffs entered into a contract with the Union

                                                             8   to be Union members and agreed in that contract to pay Union dues for one year . . . . Plaintiffs’

                                                             9   assertions that they didn’t knowingly give up their First Amendment rights before Janus rings

                                                            10   hollow.”)
                                                                                3.     Janus does not change the binding nature of Wolf’s contractual
                                                            11                         obligation
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12          Nor does Janus alter the First Amendment analysis. The issue in Janus was whether the
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   First Amendment prohibited the state from requiring non-members—who had not executed any
    ATTORNEYS




                                                            14   agreement with the union—to pay fees to the union as a mandatory condition of employment:

                                                            15          Neither an agency fee nor any other payment to the union may be deducted from a
                                                                        nonmember’s wages, nor may any other attempt be made to collect such a payment,
                                                            16
                                                                        unless the employee affirmatively consents to pay. By agreeing to pay, nonmembers
                                                            17          are waiving their First Amendment rights, and such a waiver cannot be presumed.
                                                                        Rather, to be effective, the waiver must be freely given and shown by “clear and
                                                            18          compelling” evidence. Unless employees clearly and affirmatively consent before any
                                                                        money is taken from them, this standard cannot be met.
                                                            19

                                                            20   Janus, 138 S. Ct. at 2486 (citations omitted) (emphasis added). The plaintiff in Janus was not a
                                                            21   union member, and the Supreme Court’s decision striking down mandatory agency fees applied
                                                            22   only to nonmembers who had not signed up to join their union.
                                                            23          Here, Wolf was, by his own admission, a member of UPTE who affirmatively consented to
                                                            24   dues deductions in exchange for the rights and privileges of union membership. Courts have
                                                            25   consistently distinguished Janus in similar cases, finding that Janus does not impact the
                                                            26   enforcement of contracts between members and their unions. In Crockett v. NEA-Alaska, a member
                                                            27   similarly sought to escape his contractual commitment to the union. 367 F. Supp. 3d 996 (D.
                                                            28
                                                                                                                  11
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 18 of 26




                                                             1   Alaska 2019). There, the Court held, “Plaintiffs[’] . . . agreement[s] to become union members in

                                                             2   exchange for benefits created a contract between them and their unions that remains enforceable

                                                             3   after Janus. Plaintiffs cannot seek to claw back money paid in exchange for already-provided

                                                             4   contractual benefits . . . based on later changes in the law.” Id. at 1008 (internal quotations

                                                             5   omitted). Plaintiffs cannot seek to have “Janus . . . stand for the proposition that any union member

                                                             6   can change his mind at the drop of a hat, invoke the First Amendment, and renege on his

                                                             7   contractual obligation to pay dues.” Smith I, 2018 WL 6072806, at *1.

                                                             8          Nor does the fact that Wolf entered into a contract with UPTE prior to the Janus decision

                                                             9   mean that decision was compelled. Changes in the law do not give license to escape contractual

                                                            10   commitments. See Coltec Industries Inc. v. Hobgood, 280 F.3d 262 (3rd Cir. 2002) (where coal

                                                            11   company attempted to rescind agreement to dismiss certain causes of action because of a purported
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   reliance on a statute that the Supreme Court later deemed unconstitutional, the Third Circuit
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   rejected its efforts to rescind, stating “a change in the law does not, alone, justify such relief, even
    ATTORNEYS




                                                            14   when the changed is based on constitutional principles.”) See also Crockett, 367 F. Supp. 3d at

                                                            15   1008 (“The fact that plaintiffs would not have opted to pay union membership fees if Janus had

                                                            16   been the law at the time of their decision does not mean their decision was therefore coerced.”).

                                                            17   Likewise here, Wolf cannot escape his financial obligations. The simple fact that a law has

                                                            18   changed does not render a contractual commitment coerced, and Wolf cannot claim he was in any
                                                            19   way required to join UPTE.

                                                            20          In fact, should Wolf’s legal theory prevail, it would conflict with the First Amendment

                                                            21   rights of UPTE and its members. The First Amendment right to associate with unions has long

                                                            22   been recognized. See Thomas v. Collins, 323 U.S. 516, 534 (1945) (the “rights of assembly and

                                                            23   discussion” of a union and its members are protected by the First Amendment); see also Conn.

                                                            24   State Fed'n of Teachers v. Bd. of Educ. Members, 538 F.2d 471, 478 (2d Cir.1976) (it cannot “be

                                                            25   questioned that the First Amendment's protection of speech and associational rights extends to

                                                            26   labor union activities”). This includes the union’s right to associate with its members on its own
                                                            27   chosen terms. See Boy Scouts of Am. v. Dale, 530 U.S. 640, 648 (2000) (“Government actions that

                                                            28   may unconstitutionally burden th[e] freedom [of association] may take many forms, one of which
                                                                                                                12
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 19 of 26




                                                             1   is ‘intrusion into the internal structure or affairs of an association’ . . . .” (quoting Roberts v. U.S.

                                                             2   Jaycees, 468 U.S. 609, 623 (1984)).

                                                             3           UPTE and its members have affirmatively exercised their First Amendment rights to

                                                             4   associate with each other on their own terms, which includes the membership terms Wolf assented

                                                             5   to. Wolf’s reading of Janus would impermissibly intrude on the exercise of their rights to free

                                                             6   association, because it would outlaw the entirely permissible terms UPTE and its members have

                                                             7   decided are appropriate as a condition of membership.

                                                             8                   4.      Even if a constitutional “waiver” analysis applied, Wolf waived his
                                                                                         rights by voluntarily signing the membership agreement
                                                             9

                                                            10           Because there is no state action, as discussed below, the agreement between UPTE and

                                                            11   Wolf does not trigger First Amendment scrutiny or any “waiver” analysis. But even if it did, there
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   is no question that Wolf expressly agreed to the dues deductions. Janus is clear that public sector
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   union members have waived their First Amendment right to not pay dues or to remain
    ATTORNEYS




                                                            14   nonmembers: “By agreeing to pay, nonmembers are waiving their First Amendment rights.”

                                                            15   Janus, 138 S. Ct. at 2486. Here, Wolf waived his First Amendment rights, because he voluntarily

                                                            16   signed UPTE’s dues deduction authorization which clearly stated that he agreed to pay union dues.

                                                            17           Despite Janus’s clear statement, Wolf alleges that “[u]nion dues deduction authorizations

                                                            18   signed by government employees in California before the Supreme Court’s decision in Janus

                                                            19   cannot constitute affirmative consent by those employees to waive their First Amendment right not

                                                            20   to pay union dues or fees.” Complaint ¶ 3. Wolf argues that he could not “affirmatively consent” to

                                                            21   waive this right because, prior to Janus, nonmembers were required to pay fair-share fees.

                                                            22           But constitutional rights can be waived without “magic words” or an explicit reference to

                                                            23   the constitutional right at issue, and Wolf’s membership agreement satisfies any requirement for

                                                            24   voluntary waiver. This rule has been consistently applied in a variety of contexts. For example,

                                                            25   arbitration agreements and confidentiality agreements have been held enforceable where there has

                                                            26   been no evidence to suggest that such agreements expressly referenced the constitutional right that

                                                            27   was waived. Circuit City Stores, Inc. v. Ahmed, 283 F.3 1198, 1200 (9th Cir. 2002) (arbitration

                                                            28   agreements enforceable where no evidence that agreement stated employee had waived
                                                                                                                13
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 20 of 26




                                                             1   constitutional right to jury trial); Cohen, 501 U.S. at 671 (private party that voluntarily agrees to

                                                             2   restrict its own speech waives first amendment rights); Perricone v. Perricone, 972 A.2d 666, 682

                                                             3   (Conn. 2009) (“[W]hen an agreement clearly sets forth the restrictions on constitutionally protected

                                                             4   speech, the talismanic recital of the words ‘first amendment’ would not add materially to the party's

                                                             5   understanding of the right being waived.”).

                                                             6          Moreover, as discussed above, the fact that the law changed after Wolf signed his contract

                                                             7   with UPTE does not give him license to escape his financial obligations. The Supreme Court has

                                                             8   held that a contract to waive constitutional rights “made in the light of the then applicable law” is a

                                                             9   “knowing” agreement and “does not become vulnerable because later judicial decisions indicate

                                                            10   that the [decision to enter the agreement] rested on a faulty premise.” Brady v. United States, 397

                                                            11   U.S. 742, 748, 757 (1970) (enforcing plea agreement where individual alleged death penalty
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   statute, later found unconstitutional, induced his decision to plead guilty); see also, Crockett, 367
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   F. Supp. 3d at 1008 (“Plaintiffs cannot seek to claw back money paid in exchange for already-
    ATTORNEYS




                                                            14   provided contractual benefits . . . based on later changes in the law.”); Coltec, 280 F.3d at 277

                                                            15   (“[A] change in decisional the law does not, alone, justify such relief, even when the changed is

                                                            16   based on constitutional principles.”).

                                                            17          At the same time, the membership agreement is also explicit that members are agreeing to

                                                            18   pay a voluntary service fee even if “the law no longer requires nonmembers to pay a fair share
                                                            19   fee”—that is, even after a decision such as Janus changed the law to prohibit mandatory agency

                                                            20   fees. Liou Decl., Exh. A. Particularly given that the form explicitly states that Wolf was

                                                            21   committing to become a member and authorize payroll deductions, Wolf cannot claim that his

                                                            22   decision to join UPTE was somehow not “freely given,” and he has clearly waived any First

                                                            23   Amendment rights at issue here.

                                                            24          C.      Wolf’s membership agreement with UPTE is not state action under 42 U.S.C. §
                                                                                1983
                                                            25

                                                            26          Wolf’s decision to join UPTE, which bound him to the financial obligations he now

                                                            27   opposes, is not subject to 42 U.S.C. § 1983 because it does not constitute state action. To state a

                                                            28   cause of action under § 1983, plaintiff must plead that “(1) the defendants acting under color of
                                                                                                                  14
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                       Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 21 of 26




                                                             1   state law (2) deprived plaintiffs of rights secured by the Constitution or federal statutes.” Gibson v.

                                                             2   United States, 781 F.2d 1334, 1338 (9th Cir. 1986). The conduct that allegedly infringes upon a

                                                             3   constitutional right must be “fairly attributable” to the state. Caviness v. Horizon Cmty. Learning

                                                             4   Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010).

                                                             5            In Naoko Ohno v. Yuko Yasuma, 723 F.3d 984 (9th Cir. 2013) the Ninth Circuit examined

                                                             6   the level of government involvement required to elevate private action to the level of state action

                                                             7   subject to constitutional scrutiny, using the following two prong test:

                                                             8            The first prong asks whether the claimed constitutional deprivation resulted from “the
                                                                          exercise of some right or privilege created by the State or by a rule of conduct imposed
                                                             9            by the state or by a person for whom the State is responsible.” The second prong
                                                                          determines whether the party charged with the deprivation could be described in all
                                                            10            fairness as a state actor.
                                                            11   Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 994 (9th Cir. 2013) (quoting Lugar v. Edmondson Oil
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   Co., 457 U.S. 922, 937 (1982)); see also Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   916, 922 (9th Cir. 2011); Price v. State of Hawaii, 939 F.2d 702, 708 (9th Cir. 1991). The court
    ATTORNEYS




                                                            14   held that the district court’s recognition and enforcement of a tort judgment issued by a Japanese
                                                            15   Court did not constitute state action. Because the state was not responsible for the specific conduct
                                                            16   that the Plaintiff alleged, it was not responsible for the alleged harm.
                                                            17
                                                                                 1.      Wolf’s claimed constitutional deprivation did not result from the
                                                            18                           exercise of a right or privilege created by the state

                                                            19            Under the first prong, because Wolf’s alleged injury arises not because of state compulsion,
                                                            20   but rather his own voluntary decision to join UPTE, his claim fails as a matter of law. Wolf does
                                                            21   not allege that the state compelled him to join a union or to pay union dues as a condition of
                                                            22   employment. He does not allege that the state drafted the dues authorization agreement or played
                                                            23   any role at all in developing the language of the agreement. Rather, Wolf alleges that that the state
                                                            24   enforced his private, voluntary, contractual agreement by deducting from his wages. Like in Belgau
                                                            25   v. Inslee, 359 F. Supp. 3d 1000, 1012 (W.D. Wash. 2019), the real action that Wolf challenges is
                                                            26   his own decision to enter into an agreement with UPTE.
                                                            27   ///
                                                            28
                                                                                                                    15
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 22 of 26




                                                             1           In Bain v. California Teachers Association, the Court held that the public employer’s dues

                                                             2   deductions, made pursuant to membership agreements between the union and its public employee

                                                             3   members, did not involve state action and thus was not subject to constitutional scrutiny. Bain v.

                                                             4   California Teachers Ass'n, 156 F. Supp. 3d 1142, 1152 (C.D. Cal. 2015), subsequent order, No.

                                                             5   2:15-cv-02465-SVW-AJW, 2016 WL 6804921 (C.D. Cal. May 2, 2016), appeal dismissed as

                                                             6   moot, 891 F.3d 1206 (9th Cir. 2018). Because the case did not involve compulsory agency fees

                                                             7   such as in Abood v. Detroit Bd. of Ed., 431 U.S. 209 (1977), or Janus, where the state required

                                                             8   nonmembers to pay fees to the union, there was no state action. Plaintiffs could choose to join, or

                                                             9   not join, a union, but the state did not compel any particular choice. 156 F. Supp. 3d at 1153.

                                                            10           California Government Code section 1157.12 (West 2019), which Wolf argues is

                                                            11   unconstitutional, requires only that public employers rely on the union regarding whether
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   deductions should be withheld and that they direct requests to resign or cease dues deductions to
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   the union itself. The other laws Wolf challenges, California Government Code sections 3513(i),
    ATTORNEYS




                                                            14   3515, 3515.5, and 3583 (West 2019), pertain to “maintenance of membership” provisions that

                                                            15   could be bargained for, but, as discussed below, there was no such provision in UPTE’s CBAs.

                                                            16   Crucially, none of these laws compel union membership as a condition of employment, or

                                                            17   otherwise involves the state in workers’ relationships with their unions. The University’s deduction

                                                            18   of dues pursuant to Wolf’s own voluntary agreement plainly does not constitute state action but
                                                            19   simply enforcement of a contract. Thus, the conduct challenged here is the agreement, rather than

                                                            20   any state action in the public employer’s procedure for collecting dues.

                                                            21                   2.      UPTE is not a state actor under § 1983

                                                            22           Under the second prong, Wolf simply cannot show that the UPTE is a state actor. The

                                                            23   “inquiry begins by identifying the specific conduct of which the plaintiff complains... because an

                                                            24   entity may be a State actor for some purposes but not for others.” Caviness, 590 F.3d at 812-813.

                                                            25   There are four tests in determining whether a private person’s actions amount to state action: (1)

                                                            26   the public function test; (2) the joint action test; (3) the state compulsion test; and (4) the
                                                            27   governmental nexus test. Naoko Ohno, 723 F.3d at 995; see also Kirtley v. Rainey, 326 F.3d 1088,

                                                            28   1092 (9th Cir. 2003); Franklin v. Fox, 312 F.3d 423, 445 (9th Cir. 2002).
                                                                                                                 16
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                       Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 23 of 26




                                                             1                           a.     The public function test does not apply

                                                             2            “Under the public function test, when private individuals or groups are endowed by the

                                                             3   State with powers or functions governmental in nature, they become agencies or instrumentalities

                                                             4   of the State and subject to its constitutional limitations.” Florer, 639 F.3d at 924 (internal quotation

                                                             5   marks omitted). Here, Wolf has not alleged that UPTE was endowed by the state with any powers

                                                             6   or functions governmental in nature. No statute that Wolf cites, or any other statute, vests UPTE

                                                             7   with state authority. UPTE’s requirement that its members pay union dues, and its enforcement of

                                                             8   that requirement, are not “traditionally” nor “exclusively governmental” functions. They simply

                                                             9   arise due to the parties’ obligations to the membership contract.

                                                            10                           b.     The joint action test does not apply

                                                            11            “‘Joint action’ exists where the government affirms, authorizes, encourages, or facilitates
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   unconstitutional conduct through its involvement with a private party, or otherwise has so far
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   insinuated itself into a position of interdependence with the non-governmental party that it must be
    ATTORNEYS




                                                            14   recognized as a joint participant in the challenged activity.” Naoko Ohno, 723 F.3d at 996 (internal

                                                            15   quotation marks and citations omitted). In other words, courts will look to whether “state officials

                                                            16   and private parties have acted in concert in effecting a particular deprivation of constitutional

                                                            17   rights.” Bain, 156 F. Supp. 3d at 1153 (quoting Franklin, 312 F.3d at 445).

                                                            18            In Bain, the public employer’s dues deductions, made pursuant to membership agreements,
                                                            19   did not constitute joint action because there was no allegation of a “common objective or

                                                            20   agreement between the unions and state officials.” Id. While the plaintiffs alleged that California

                                                            21   law “facilitate[d]” union coercion, they failed to allege a conspiracy between the state and the

                                                            22   union. Id. The only cooperation alleged was the school district’s participation in collective

                                                            23   bargaining with the union, which played no role in establishing terms of union membership. Id. at

                                                            24   1154. Therefore, the plaintiffs’ generalized allegations regarding the state’s involvement amounted

                                                            25   only to “passive acquiescence” and did not constitute joint action. Id. at 1153; see also Franklin,

                                                            26   312 F.3d at 441 (“A private individual may be liable under § 1983 if she conspired or entered joint
                                                            27   action with a state actor.”)

                                                            28   ///
                                                                                                                   17
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                   Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 24 of 26




                                                             1          Similarly, here, the University played no role in Wolf’s voluntary commitment to become

                                                             2   an UPTE member. Wolf does not allege—nor can he—that UPTE and UC, or the State of

                                                             3   California, are involved in a conspiracy to compel Wolf’s union membership. The University’s

                                                             4   facilitation of the dues deductions did not amount to “significant assistance” in formulating Wolf’s

                                                             5   membership agreement. See Naoko Ohno, 723 F.3d at 996 (the district court’s enforcement of

                                                             6   order did not provide “significant assistance” to the underlying alleged act). Rather, like in Bain,

                                                             7   the state’s involvement here can at most be characterized as “passive acquiescence.” 156 F. Supp.

                                                             8   3d at 1153. The state played no role in Wolf’s decision to join UPTE, and in fact, is expressly

                                                             9   prohibited from interfering with unions and union membership. See Cal. Gov’t Code § 3571(d)

                                                            10   (West 2019) (unlawful for higher education employer to dominate or interfere with formation or

                                                            11   administration of any employee union); Cal. Gov’t Code § 1157.12(b) (West 2019) (employee
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   requests regarding changes or cancellations to dues deductions must be directed to employee
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   organizations).
    ATTORNEYS




                                                                                        c.      The state compulsion test does not apply
                                                            14

                                                            15          Under the state compulsion test, “[a] state may be responsible for a private entity's actions if

                                                            16   it has exercised coercive power or has provided such significant encouragement, either overt or

                                                            17   covert, that the choice must in law be deemed to be that of the State.” Caviness, 590 F.3d at 816.

                                                            18          Wolf has not alleged that the University or any other state actor encouraged Wolf to
                                                            19   execute his agreement with UPTE. Again, California public higher education employers are

                                                            20   expressly forbidden from dominating or interfering with the formation or administration of any

                                                            21   employee union. Cal. Gov’t Code § 3571(d). There are no allegations that the University had any

                                                            22   involvement whatsoever in Wolf’s membership decision: the University did not sign the

                                                            23   agreement, opine on the terms of the agreement, or participate any way in formulating the

                                                            24   agreement.
                                                                                        d.      The government nexus test does not apply
                                                            25

                                                            26          “Under the governmental nexus test, a private party acts under color of state law if there is a
                                                            27   ‘sufficiently close nexus between the State and the challenged action of the regulated entity so that

                                                            28   the action of the latter may be fairly treated as that of the State itself.’” Naoko Ohno, 723 F.3d at
                                                                                                                     18
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                     Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 25 of 26




                                                             1   996, n.13 (quoting Lopez v. Dep’t of Health Servs., 939 F.2d 881, 883 (9th Cir.1991)).

                                                             2          Again, Wolf’s decision to become an UPTE member is distinct from any action taken by

                                                             3   the University, and UC was not part of the agreement. The agreements are purely private and were

                                                             4   developed without any government involvement.

                                                             5          D.      Wolf does not plead, and UPTE does not have, a “maintenance of membership”
                                                                                provision in its collective bargaining agreement
                                                             6

                                                             7          In addition to the defects identified above, Count II of the Complaint suffers from the fact

                                                             8   that no maintenance of membership provision exists in UPTE’s CBA, nor does Wolf plead that one

                                                             9   exists or was applied against him.

                                                            10          There is no “maintenance of membership” requirement in UPTE’s CBA with UC. Under a

                                                            11   “maintenance of membership” provision, someone who is or becomes a member while a CBA is in
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   effect must continue to pay dues for the entire duration of the agreement, although the individual
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   has the opportunity to end his or her deductions 30 days prior to the expiration of the CBA. See
    ATTORNEYS




                                                            14   Cal. Gov’t Code § 3513(i) (“maintenance of membership” applies “as agreed to by the parties

                                                            15   pursuant to a memorandum of understanding”); see also Cal. Gov’t Code §§ 3515, 3583. The CBA

                                                            16   covering Wolf’s bargaining unit, the Research Support Professionals unit, has no such provision.5

                                                            17   See RJN, Exh. A. In fact, Wolf does not plead that there is one. See Complaint ¶¶ 37-38.

                                                            18   Accordingly, Wolf has no claim that § 3583 or other “maintenance of membership” statutes are

                                                            19   unconstitutional, and he does not have standing to challenge these provisions.6

                                                            20          Nor is there anything unconstitutional about California Government Code section 1157.12,

                                                            21   the other California law challenged in Count II. Again, section 1157.12 simply requires California

                                                            22   public employers to make deductions according to information communicated by their unions and

                                                            23   5
                                                                   None of UPTE’s CBAs with UC have such a provision. The other agreements with the
                                                                 University, for the Health Care Professionals and Technical bargaining units, are available at
                                                            24   https://ucnet.universityofcalifornia.edu/labor/bargaining-units/hx/contract.html and
                                                                 https://ucnet.universityofcalifornia.edu/labor/bargaining-units/tx/contract.html.
                                                            25   6
                                                                   Additionally, Wolf has even less standing to attack California Government Code sections 3513(i),
                                                                 3515, and 3515.5, because those sections are part of the State Employer-Employee Relations Act—
                                                            26   also known as the Ralph C. Dills Act—which applies only to California state employees.
                                                                 Complaint ¶¶ 36-37, 41, Prayer for Relief; see Cal. Gov’t Code §§ 3512; 3513(a), (c) (West 2019).
                                                            27   But it is the Higher Education Employer-Employee Relations Act, not the Dills Act, that governs
                                                                 UC’s labor relations, so there is no way in which Dills Act provisions could have been applied to
                                                            28   Wolf. See Cal. Gov’t Code §§ 3560-3561, 3562(e), (g) (West 2019).
                                                                                                                   19
                                                                             DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
                                                                      Case 3:19-cv-02881-WHA Document 33 Filed 07/26/19 Page 26 of 26




                                                             1   restricts cancellation to the terms of the employee’s written authorization. As the court in Babb

                                                             2   found with regard to a virtually identical provision applicable to public school employers, the

                                                             3   statute “on its face, does not violate the First Amendment.” Babb, 2019 WL 2022222, at *17. And,

                                                             4   as discussed above, holding Wolf to his contractual agreement to voluntarily pay fees for union

                                                             5   representation and then permitting him to cancel those deductions pursuant to the same agreement

                                                             6   likewise does not violate the First Amendment.

                                                             7   V.      CONCLUSION

                                                             8           Because Wolf voluntarily agreed to become an UPTE member and to pay union dues or an

                                                             9   equivalent service fee on a recurring, annual basis, he has no claim that holding him to those terms

                                                            10   violates his First Amendment rights, and his claims for prospective relief are also moot. In light of

                                                            11   these reasons and the others presented above, Wolf’s claims fail as a matter of law, and the
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   Complaint should be dismissed.
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14                                                            Respectfully Submitted,

                                                            15

                                                            16                                                            LEONARD CARDER, LLP

                                                            17

                                                            18   DATED: July 26, 2019                          By:                /s/ Arthur Liou
                                                                                                                          Arthur Liou
                                                            19                                                            Julia Lum
                                                                                                                          Danica Li
                                                            20
                                                                                                                          Attorneys for Defendant
                                                            21                                                            UPTE-CWA Local 9119

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                                     20
                                                                            DEF. UPTE’S NOTICE OF MOTION & MOTION TO DISMISS, AND MPA IN SUPPORT
